 

Exhibit 10.1

SUPERNUS PHARMACEUTICALS, INC.

THIRD AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of __________ __, ____ (the “Grant Date”). This Agreement evidences a
restricted stock unit award granted by Supernus Pharmaceuticals, Inc. (the
“Company”) to the undersigned (“Participant”) pursuant to and subject to the
terms of the Supernus Pharmaceuticals, Inc. Third Amended and Restated 2012
Equity Incentive Plan (the “Plan”), which is incorporated herein by reference.
Capitalized terms not explicitly defined in this Agreement shall have the
meaning set forth in the Plan.

 

1.         Grant of Restricted Stock Units. Pursuant to the Plan, the Company
hereby issues to Participant, on the Grant Date, an Award consisting of, in the
aggregate, [NUMBER] Restricted Stock Units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one share of Stock (a
“Share”), subject to the terms and conditions set forth in this Agreement and
the Plan.

 

2.         Consideration. The grant of the Restricted Stock Units is made in
consideration of the Participant’s services to be rendered by Participant as a
member of the Board.

 

3.         Vesting.

 

3.1              Unless earlier terminated, relinquished or expired and except
as otherwise provided in the Plan, provided that Participant continues
membership on the Board, the Restricted Stock Units will vest on the first
anniversary of the Grant Date. Once vested, the Restricted Stock Units become
"Vested Units."

 

3.2              The foregoing vesting schedule notwithstanding, if Participant
ceases to be a member of the Board for any reason at any time before all of
Participant’s Restricted Stock Units have vested, Participant's unvested
Restricted Stock Units shall be automatically forfeited upon the termination of
Participant’s non-employee director status and neither the Company nor any
Affiliate shall have any further obligations to Participant under this
Agreement. Notwithstanding the foregoing, if Participant ceases to be a member
of the Board by reason of Participant’s death or disability, the Administrator
may, in its sole discretion, accelerate the vesting of some or all of the
unvested Restricted Stock Units held by Participant.

 

3.3              If the Company engages in a Covered Transaction, the
Administrator may, in its sole discretion, take (or refrain from taking) any of
the actions described in Section 7(a) of the Plan with respect to unvested
Restricted Stock Units held by Participant. If the Administrator does not cause
the unvested Restricted Stock Units to be assumed, substituted, cashed out or
accelerated as permitted under Section 7(a) of the Plan in connection with a
Covered Transaction, all unvested Restricted Stock Units shall immediately
terminate without any payment or consideration by the Company upon the closing
of the Covered Transaction.

 



 

 

 

4.         Restrictions. Subject to any exceptions set forth in this Agreement
or the Plan, until such time as the Restricted Stock Units have vested and are
settled in accordance with Agreement Section 6, neither the Restricted Stock
Units nor the rights relating thereto may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock Units
will be forfeited by Participant and all of Participant’s rights to those units
shall immediately terminate without any payment or consideration by the Company.

 

5.         Rights as Shareholder; Dividend Equivalents.

 

5.1              Participant shall not have any rights of a shareholder with
respect to any Shares underlying the Restricted Stock Units, including, but not
limited to, voting rights and the right to receive or accrue dividends or
dividend equivalents.

 

5.2              Upon any Shares being issued pursuant to Agreement Section 6
following any Restricted Stock Units becoming Vested Units, Participant shall be
the record owner of the Shares unless and until the Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting and dividend rights).

 

6.         Settlement of Restricted Stock Units.

 

6.1              Subject to Agreement Section 9, promptly following the vesting
date, and in any event no later than March 15 of the calendar year following the
calendar year in which the vesting occurs, the Company shall (a) issue and
deliver to Participant the number of Shares equal to the number of Vested Units;
and (b) enter Participant’s name on the books of the Company as the shareholder
of record with respect to the Shares delivered to Participant.

 

6.2              To the extent that Participant does not vest in any Restricted
Stock Units, all interest in the unvested Restricted Stock Units shall be
forfeited. Participant has no right or interest in any Restricted Stock Units
that are forfeited.

 

7.         No Right to Continued Service on the Board. Neither the Plan nor this
Agreement shall confer upon the Director any right to be retained as a member of
the Board or in any other capacity. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Participant’s membership on the Board at any time.

 

8.         Adjustments. If any change is made to the outstanding Stock or the
capital structure of the Company, the Restricted Stock Units may be adjusted or
terminated in any manner as contemplated by Plan Section 7(b).

 



-2- 

 

 

9.         Tax Liability and Withholding.

 

9.1              Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to Participant
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock Units and to take all other action as the Administrator
deems necessary to satisfy all obligations for the payment of the withholding
taxes. The Administrator may permit Participant to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of the means:

 

(a)               tendering a cash payment.

 

(b)               authorizing the Company to withhold Shares from the Shares
otherwise issuable or deliverable to Participant as a result of the vesting of
the Restricted Stock Units; provided, however, that no Shares of shall be
withheld with a value exceeding the maximum amount of tax required to be
withheld by law.

 

(c)               delivering to the Company previously owned and unencumbered
shares of Stock.

 

9.2              Notwithstanding any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, or other tax-related
withholding ("Tax-Related Items"), the ultimate liability for all Tax-Related
Items is and remains Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any Shares; and (b) does not commit to structure
the Restricted Stock Units to reduce or eliminate Participant's liability for
Tax-Related Items.

 

10.       Compliance with Securities Laws. The issuance and transfer of Shares
in connection with the Restricted Stock Units shall be subject to compliance by
the Company and Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company’s Shares may be listed. No Shares shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Company may require, as a
condition to issuance of Shares to Participant, that Participant make such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act or any applicable state or
foreign securities laws. The Company may require that certificates representing
Shares bear an appropriate legend reflecting any restriction on transfer
applicable to the Shares, and the Company may hold certificates pending lapse of
the applicable restrictions.

 

11.       Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the [Secretary/[OTHER POSITION]]
of the Company at the Company’s principal corporate offices. Any notice required
to be delivered to Participant under this Agreement shall be in writing and
addressed to Participant at Participant’s address as shown in the records of the
Company. Either party may designate another address in writing (or by another
method approved by the Company) from time to time.

 

12.       Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 



-3- 

 

 

13.       Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator shall be final
and binding on Participant and the Company.

 

14.       Restricted Stock Units Subject to Plan. This Agreement is subject to
the Plan as approved by the Company’s shareholders. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

15.       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon Participant and
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

 

16.       Severability. The invalidity or unenforceability of any provision of
the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

17.       Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of Participant’s
membership on the Board.

 

18.       Amendment. The Administrator has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that no such amendment shall adversely affect
Participant’s material rights under this Agreement without Participant’s
consent.

 

19.       Section 409A. This Agreement is intended to be exempt from, or to
comply with, Code Section 409A and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement meet an exception from, or comply with, Code Section 409A and in no
event shall the Company, the Administrator, or any employee or agent of the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Participant on account of non-compliance
with Code Section 409A.

 



-4- 

 

 

20.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

21.       Acceptance. Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. Participant acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying Shares and that
Participant has been advised to consult a tax advisor prior to vesting,
settlement or disposition.

 

22.       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

By:

_______________________________

Name:

Title:

 

 

 

[NON-EMPLOYEE DIRECTOR NAME]

 

 

 

 

___________________________________

 

-5- 

